Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 – 15, drawn to a mixing system.
Group II, claim 16, drawn to a cosmetic product made using a mixing system.
Group III, claims 17 – 20, drawn to a cosmetic capsule. 
Group IV, claims 21 – 22, drawn to a mixing system with cosmetic capsules.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the container of the mixing system according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bertoli et al. (U.S. Patent Pub. No. 2012/0031926 A1) and Fabre (WO 2016066952 A1) (Specification translation provided via Espacenet).  
Group I does not require “a cosmetic product” and “a first and a second capsule” as required elements of the claimed structure as evident by the “for manufacturing” and “suitable for” clauses in 
Bertoli teaches a mixing system (10) comprising: 
a container ([0042]) arranged below (see Fig. 1) the controlled moving plate with sequentially positioning (13; see [0049] stating position encoder, 20 and see [0063]), above the container, the first capsule compartment (see [0040] and end of [0056]) and the second capsule compartment (see [0040] and end of [0056])) and receiving contents expelled ([0042]) from capsule compartments(see [0040] and end of [0056]);
However, Bertoli fails to teach the container of a mixing device being in fluid communication with the outlet of the liquid intake pipe with introduction of liquid into the container, and a mixing device further comprising a mixing member housed in the container.
Fabre teaches a mixing system (10) comprising: 
a mixing device (6) comprising a container (6) being in fluid communication ([0031], Pg. 18, line 724 – 726) with the outlet (15, 26) of the liquid intake pipe (14) with introduction of liquid into the container (6), and the mixing device (6) further comprising a mixing member (36) housed in the container (Fig. 1) and creating, in said container, the cosmetic product from the mixture of liquid ([0031], Pg. 18, lines 716 – 717). 
Bertoli and Fabre are considered analogous art as they both teach product mixing/dispensing apparatuses, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the mixing system as taught by Bertoli to incorporate teachings of Fabre to provide a mixing system comprising a mixing device comprising a 
Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature. Group I does not require “a cosmetic product” and “a first and a second capsule” as required elements of the claimed structure as evident by the “for manufacturing” and “suitable for” clauses in claim 1. Furthermore, Group III does not require “a mixing system” and “the cosmetic product” as required elements of the claimed structure as evident by the “used with” clause in claim 17. Thus, these recitations are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation.
Groups II and III.
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of a mixing system according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bertoli et al. (U.S. Patent Pub. No. 2012/0031926 A1) and Fabre (WO 2016066952 A1) (Specification translation provided via Espacenet).  
Group I does not require “a cosmetic product” and “a first and a second capsule” as required elements of the claimed structure as evident by the “for manufacturing” and “suitable for” clauses in claim 1. Furthermore, Group IV does not require “the cosmetic product” as a required element of the claimed structure as evident by the “used with” clause in claim 21. Thus, these recitations are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation. However, it should be noted that Group IV does require “the mixing system” according to claim 1 as a required element of the claimed structure even in the presence of the “used with” clause in claim 21 because of the preamble of claim 21.
Regarding claim 1, the claim makes clear via recitation of the “suitable for” clause that “a first and a second capsules” are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation.
Bertoli teaches a mixing system (10) comprising:
a moving plate (13) controlled in rotation ([0040]) about a vertical axis and comprising: 
a first and a second capsule compartments ([0040] stating “…canisters 16 containing the colorants are disposed on the upper surface of the table 13…” and see end of [0056] stating “…inserted into suitable seating of the table 13…”); 
a pressure expeller (61a; see [0056] stating “…a lid 61 to close its upper end, able to be driven by means of a handle 61a so as to effect filling operations and transfer the colorant inside it.”);  

However, Bertoli fails to teach a liquid reservoir and a liquid pump connected between an outlet of the liquid reservoir and an inlet of a liquid intake pipe. Bertoli also fails to teach the container of a mixing device being in fluid communication with the outlet of the liquid intake pipe with introduction of liquid into the container, and the mixing device further comprising a mixing member housed in the container.
Fabre teaches a mixing system (10) comprising: 
a liquid reservoir (2); 
a liquid pump (42) connected between an outlet (15, 26) of the liquid reservoir (2) and an inlet of a liquid intake pipe (14); (Fig. 1, 2)
a mixing device (6) comprising a container (6) being in fluid communication ([0031], Pg. 18, line 724 – 726) with the outlet (15, 26) of the liquid intake pipe (14) with introduction of liquid into the container (6), and the mixing device (6) further comprising a mixing member (36) housed in the container (Fig. 1)
Bertoli and Fabre are considered analogous art as they both teach product mixing/dispensing apparatuses, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the mixing system as taught by Bertoli to incorporate teachings of Fabre to provide a mixing system comprising a liquid reservoir and a liquid pump connected between an outlet of the liquid reservoir and an inlet of a liquid intake pipe and a mixing device comprising a container being in fluid communication with the outlet of the liquid intake pipe with introduction of liquid into the container, and the mixing device further comprising a mixing 
Groups II and IV lack unity of invention because the groups do not share the same or corresponding technical feature. Group II does not require “a mixing system” as a required element of the claimed structure as evident by the “made using” clause in claim 16. Furthermore, Group IV does not require “the cosmetic product” as a required element of the claimed structure as evident by the “used with” clause in claim 21. Thus, these recitations are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation. However, it should be noted that Group IV does require “the mixing system” according to claim 1 as a required element of the claimed structure even in the presence of the “used with” clause in claim 21 because of the preamble of the claim.
Group III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a mixing system with cosmetic capsules, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Talon (U.S. Patent Pub No. 2015/0157165 A1) and Bertoli et al. (U.S. Patent Pub. No. 2012/0031926 A1). 
Group III does not require “a mixing system” and “the cosmetic product” as required elements of the claimed structure as evident by the “used with” clause in claim 17. Furthermore, Group IV does not require “the cosmetic product” as a required element of the claimed structure as evident by the 
Talon teaches a capsule (1; Abstract; Fig. 1) comprising a cosmetic compound (Abstract; [0023]), the capsule comprising a cylindrical wall (2), a bottom wall (5; Fig. 1) with a central orifice (6) closed off by a frangible membrane seal (4) ([0037] – [0038]; Fig. 1).  
However, Talon does not teach the capsule comprising a piston-forming wall housed in the cylindrical wall with a cosmetic compound contained between the bottom wall and the piston-forming wall. Bertoli teaches a capsule (23) comprising a piston-forming wall (21, 22) housed in a cylindrical wall (Fig. 4) with a cosmetic compound ([0069]) contained between the bottom wall (Fig. 4) and the piston-forming wall (21, 22). Talon and Bertoli are considered analogous art as they are both in the field of dispensing and delivery units for fluid preparation/mixing devices, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the capsule as taught by Talon to incorporate teachings of Bertoli to provide capsule comprising a piston-forming wall housed in the cylindrical wall with a cosmetic compound contained between the bottom wall and the piston-forming wall. Doing so would be advantageous for reducing product delivery time by having sensing abilities via the piston ([0075]) in order to reduce overall dispensing delivery times (see [0064] and [0076]).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774